SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1170
CAF 13-01089
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF JACOB K. HAUDENSHILD,
PETITIONER-RESPONDENT,

                      V                                          ORDER

JENNIFER M. WILLIAMS, RESPONDENT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR RESPONDENT-APPELLANT.

CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-RESPONDENT.

ARDETH L. HOUDE, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered March 29, 2013 in a proceeding pursuant to Family
Court Act article 6. The order, among other things, ordered that the
parties shall have joint custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court